Coon, J. (dissenting).
I dissent and vote to affirm upon the decision of the Referee. Upon the evidence in this record the Referee has arrived at “ true value ”, the ultimate aim of all assessment cases, as against artificial valuation, for taxation purposes only. The evidence supports the Referee’s reasoning and conclusions.
While I agree that the valuations fixed by the Public Service Commission are not binding and controlling upon the State Board, the Referee was entitled to consider them.
It seems incongruous to me that when one arm of the State fixes the valuation, rates, income, and sales price of a utility, another arm of the State may entirely disregard such valuation and arbitrarily fix a much higher valuation to collect more taxes *378on what I regard as insufficient evidence. I need not elaborate, because the Referee has thoroughly discussed the situation and the evidence in his decision.
Bergan, J. P., Gibson and Reynolds, JJ., concur with Herlihy, J.; Coon, J., dissents and votes to affirm, in a memorandum.
Order reversed, on the law and the facts, and a new hearing directed before the Referee in accordance with the opinion, with costs to abide the event.